Pursuant to Rule 497(e) Registration No. 033-74470 Supplement Dated March 12, 2015, to the Prospectuses of the Money Market Portfolio (“Money Market Portfolio”), U.S. Treasury Portfolio (“U.S. Treasury Portfolio”), U.S. Government Portfolio (U.S. Government Portfolio”) and Municipal Portfolio (“Municipal Portfolio”) , each a series of Daily Income Fund, dated July 29,2014 THIS SUPPLEMENT RELATES TO THE PROSPECTUSES OF THE MONEY MARKET PORTFOLIO, U.S. TREASURY PORTFOLIO, U.S. GOVERNMENT PORTFOLIO and MUNICIPAL PORTFOLIO FOR THE FOLLOWING SHARE CLASSES: Money Market Portfolio U.S. Treasury Portfolio U.S. Government Portfolio Municipal Portfolio Institutional Class Shares (“Institutional Shares”) IMBXX ITBXX RTGXX No ticker symbol Institutional Service Class Shares (“Institutional Service Shares”) IMAXX IDAXX No ticker symbol No ticker symbol Investor Class Shares (“Investor Shares”) DNVXX DUVXX No ticker symbol No ticker symbol Investor Service Class Shares (“Investor Service Shares”) DSMXX DRIXX No ticker symbol DSIXX Fiduciary Class Shares (“Fiduciary Shares”) DFDXX DFCXX DGFXX Not Offered Investor Select Class Shares (“Investor Select Shares”)” DISXX TNVXX DGIXX Not Offered Retail Class Shares (“Retail Shares”) DRTXX No ticker symbol DREXX DMTXX Advantage Primary Liquidity Fund Shares (“Advantage Primary Liquidity Shares”) ADLXX Not Offered Not Offered Not Offered Advantage Government Liquidity Fund Shares (“Advantage Government Liquidity Shares”) Not Offered Not Offered ADGXX Not Offered Advantage Municipal Liquidity Fund Shares (“Advantage Municipal Liquidity Shares”) Not Offered Not Offered Not Offered ADMXX moneymarket Xpress Fund Shares (“Xpress Shares”) No ticker symbol Not Offered Not Offered Not Offered Liquidation of the Money Market Portfolio, U.S. Treasury Portfolio, U.S. Government Portfolio and Municipal Portfolio (each a “Portfolio” and collectively, the “Portfolios”) The Board of Trustees (the “Board”) of Daily Income Fund (the “Trust”) has determined that it is advisable to liquidate, dissolve and terminate the legal existence of each Portfolio. Effective March 16, 2015, each Portfolio will CEASE SALES OF PORTFOLIO SHARES TO NEW INVESTORS.Each Portfolio will permit current investors to continue purchasing new shares.However, also effective as of March 16, 2015, existing investors will no longer be able to order new checkbooks.Each Portfolio’s check writing feature will be discontinued as of the close of business on May 1, 2015.Beginning on June 1, 2015, each Portfolio will no longer accept or process checks written against its shares.Any checks written against Portfolio shares will be returned and fees may be incurred as a result.The Portfolios recommend that any shareholders with check writing privileges cease writing checks against Portfolio shares by May 1, 2015 to allow adequate time for all outstanding drafts to clear prior to the Portfolios’ termination of the check writing privilege. Each Portfolio is expected to be closed and liquidated on or about June 25, 2015 (the “Liquidation Date”).The Board has directed each Portfolio’s investment adviser to manage the Portfolios conservatively in anticipation of liquidation and withthe goal of returning $1.00 per share to each investor in a Portfolio.Accordingly, each Portfolio’s yield and performance may be reduced prior to liquidation.Nevertheless, there can be no assurance that each Portfolio’s value on liquidation will be $1.00 per share. Reich & Tang Asset Management, LLC (“RTAM”), the Fund’s investment adviser, has agreed to waive fees to the extent required to maintain a minimum yield of 0.01%, 0.005%, 0.01% and 0.01% for the Money Market Portfolio, U.S. Treasury Portfolio, U.S. Government Portfolio and Municipal Portfolio, respectively, until the liquidation.RTAM will pay all of the costs related to the liquidation.Natixis Global Asset Management, L.P., RTAM’s parent company, and RTAM will maintain at least a $27.5 million, $2 million, $3 million and $7.5 million investment in the Money Market Portfolio, U.S. Treasury Portfolio, U.S. Government Portfolio and Municipal Portfolio, respectively, until all non-affiliated shareholders have received their liquidation proceeds. Automatic withdrawal plans and automatic investment plans will cease after June 1, 2015. At any time prior to the Liquidation Date, investors may redeem shares of the Portfolios.If you still hold shares of a Portfolio on the Liquidation Date, we will automatically redeem your shares for cash and remit the proceeds to you (via check or wire) based on the instructions listed on your account.The sale or liquidation of your shares will generally be a taxable event.You should consult your personal tax advisor concerning your particular tax situation. 1411 Broadway, 28th Floor New York, NY 10018-3450 (800) 433-1918 Please retain this Supplement for future reference.
